              Case 1:09-cr-00902-SHS Document 159 Filed 11/04/20 Page 1 of 3




     575-7268




                                                            MEMO ENDORSED, p. 3




                                                      2155757000


121984233_1
              Case 1:09-cr-00902-SHS Document 159 Filed 11/04/20 Page 2 of 3




121984233_1
              Case 1:09-cr-00902-SHS Document 159 Filed 11/04/20 Page 3 of 3




                         Defendant’s request for an international trip to Costa Rico for two months
                         over the holidays is denied. The Court is concerned about the ability of the
                         Probation Department to supervise effectively the defendant during that
                         period.

                         Dated: New York, New York
                                November 4, 2020




121984233_1
